DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Election/Restrictions
Applicant’s election without traverse of claims 1-16 in the reply filed on 08/25/2022 is acknowledged. Claims 17-20 have been withdrawn.

Specification
The disclosure is objected to because of the following informalities:
Paragraph 0020 “Any of the aspects herein, further comprising a fluid jet nozzle disposed in the fluid aperture, the fluid jet nozzle configured to supply a pressurized fluid to the interior space, wherein the fluid jet is steerable to direct the pressurized fluid.” This paragraph appears to have a typographical error at the bolded section and may be amended to recite “Any of the aspects herein, further comprising a fluid jet nozzle disposed in the fluid aperture, the fluid jet nozzle configured to supply a pressurized fluid to the interior space, wherein the fluid jet nozzle is steerable to direct the pressurized fluid.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 12-13, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 9, the term “automatically” is indefinite because it is unclear if this function of the drive mechanism opening the tool aperture cover occurs without any input from a user or if the user is required to provide input to the tool cleaning station by pressing a button to cause the drive mechanism to open the tool aperture cover or a sensor senses a tool in a proximity of the tool aperture and opens the tool aperture cover. Paragraph 0058, lines 7-13 of the specification recite “In some embodiments, a drive mechanism such as a drive mechanism 128, shown in Fig. 2, may be configured to automatically open and/or close the cover. In some embodiments, the drive mechanism 128 is a motor. The drive mechanism 128 may be an electric motor, a pneumatic motor, a hydraulic motor, or another type of motor. In some embodiments, the drive mechanism 128 comprises a gear motor. In other embodiments, the drive mechanism 128 comprises any type of motor including an AC brushless motor, a DC brushed motor, a DC brushless motor, a servo motor, or the like.” There are examples of what the drive mechanism may comprise, but there is no indication of how the drive mechanism automatically opens the tool aperture cover. As best understood from paragraph 0064 “In still other examples, the tool sensor 132 may output signals (e.g., sensor data) to one or more sources (e.g., the drive mechanism 128, the motor(s) 130, the pump 140, the fluid source 124, the vacuum source 142, or a computing device 202 shown in Fig. 2).” a tool sensor provides a signal to the drive mechanism for opening the tool aperture cover. For examination purposes, the claim will be interpreted as “a drive mechanism for opening the tool aperture cover in response to a signal from a sensor.”

	Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 12 is indefinite for reciting a method step in an apparatus claim MPEP 2173.05(p). The limitations of claim 12 are directed to the brushes rotating and the fluid aperture supplying a fluid for a predetermined period of time which is not considered structure further limiting the claim. This claim may be more appropriately written as “The station of claim 11, wherein each of the first brush and the second brush are configured to rotate for a predetermined period of time; and the fluid aperture is configured to supply fluid for the predetermined period of time.” 

	Claim 13 depends from claim 12, thus, is also rejected accordingly under 35 U.S.C 112b.

	Claim 16 recites the limitation "the fluid jet" in line 3.  There is insufficient antecedent basis for this limitation in the claim. The limitation is indefinite because “the fluid jet” appears to be a typographical error and may be amended to “the fluid jet nozzle” because the fluid jet nozzle is being steered to direct the pressurized fluid as evidenced by paragraph 0054, lines 3-7 “The fluid jet nozzle may be steerable (whether manually or automatically) to direct the pressurized fluid. For example, the fluid jet nozzle may be steerable to direct the pressurized fluid to a certain portion of a tool 122,8 A0005462US01 (10259-127)or to continuously move a stream of pressurized fluid along the tool 122 (or along an expected position of the tool 122).”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, 10-11, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frey et al. (US9968407 hereinafter Frey).
	
	Regarding claim 1, Frey discloses a tool cleaning station comprising: 
	a housing (Figure 10 Element 110 is a top cover and the exterior walls of Element 100) comprising: 
		a first end and a second end opposite the first end (See annotated drawing below); 
		an interior space (See annotated drawing below); 
		a tool aperture (Figure 11 Element 111) disposed between the first end and the second end and in communication with the interior space (The tool aperture 111 is part of top cover 110 which covers the interior space and positions the opening between the first end and the second end), the tool aperture configured to receive a tool (Column 21, lines 33-35 “In use, the user inserts the instrument to be cleaned through the opening 111 and between the two cylindrical brushes.”); 
		a fluid aperture (Figure 14 Element 168) in fluid communication with a fluid source (Figure 12 Element 150. Figure 13 and 14 Element 154 is a tube that connects Element 150 and 168), the fluid aperture in communication with the interior space (Column 22, lines 49-56 “The nozzles are preferably positioned at the top of the housing and within the cleaning chamber, such that the fluid is injected into the cleaning apparatus 100 and by gravitational and rotational forces (applied by the brushes rotating in close proximity to the nozzles) passes towards the front or lower portion of the cleaning apparatus 100 and ultimately in contact with an instrument or device in the cleaning apparatus 100 and the brushes 114.”); and 
		a drainage aperture (Figure 12 Element 130 is inserted into an aperture in the housing) in communication with the interior space (Column 21, lines 2-7 “In still further embodiments of the present invention, the housing of the cleaning apparatus 100 comprises a slot, receptacle, or port that allows the user to insert and remove the collection tray 130 , to facilitate emptying debris from the apparatus 100, as needed.”); 
	a first brush (See annotated drawing below) rotatably (Column 18, lines 31-33 “Referring now to FIGS. 9-14, in some embodiments of the present the cleaning apparatus 100 may comprise two or more counter-rotating belt brushes 114.”) disposed in the interior space (Column 18, lines 43-48 “In some embodiments of the present invention, each first belt drive 116 may be positioned towards the top end of the housing, each equidistant from a longitudinal centerline that cuts the housing into equal parts, and wherein the rotational axes of both first belt drives 116 are perpendicular to the top surface of the housing.”) and secured between the first end and the second end (See annotated drawing below. The first brush is secured in the housing between the first end and second end), the first brush having a first axis (See annotated drawing below. The axis of the first brush extends from the top to the bottom of the housing); and 
	a second brush (See annotated drawing below) rotatably (Column 18, lines 31-33 “Referring now to FIGS. 9-14, in some embodiments of the present the cleaning apparatus 100 may comprise two or more counter-rotating belt brushes 114.”) disposed in the interior space (Column 18, lines 48-55 “In addition, each second belt drive 116 may be positioned towards the bottom end of the housing, each equidistant from the longitudinal centerline that cuts the housing into equal parts, but closer together than the spacing between the two first belt drives 116 , and wherein the rotational axes of both second belt drives 116 are also perpendicular to the top surface of the housing.”) and secured between the first end and the second end (See annotated drawing below. The second brush is secured in the housing between the first end and second end), the second brush having a second axis parallel to and offset from the first axis (See annotated drawing below. The axis of the second brush extends from the top to the bottom of the housing and is offset from the first axis).

    PNG
    media_image1.png
    302
    458
    media_image1.png
    Greyscale


	Regarding claim 2, Frey discloses the station of claim 1, the tool aperture defines a third axis (Figure 10 Element 111 extends from the front to the back of the housing), and the third axis extends between (Column 21, lines 33-35 “In use, the user inserts the instrument to be cleaned through the opening 111 and between the two cylindrical brushes.” The opening is between the brushes and therefore the axis would also extend between the first and second axes) and is substantially perpendicular to the first and second axes (The third axis extends from the front to the back of the housing and is perpendicular to the first and second axes which extends from the top to the bottom of the housing).

	Regarding claim 3, Frey discloses the station of claim 1, wherein the fluid aperture and drainage aperture are positioned such that fluid entering via the fluid aperture passes through at least one of the first and second brushes before exiting via the drainage aperture (Column 21, lines 49-56 “The nozzles are preferably positioned at the top of the housing and within the cleaning chamber, such that the fluid is injected into the cleaning apparatus 100 and by gravitational and rotational forces (applied by the brushes rotating in close proximity to the nozzles) passes towards the front or lower portion of the cleaning apparatus 100 and ultimately in contact with an instrument or device in the cleaning apparatus 100 and the brushes 114.” The fluid contacts the brushes before contacting the instrument or device being cleaned. Column 20, line 67 and column 21, lines 1-2 “ In some embodiments of the present invention, a collection tray may comprise a box- or tray-like structure with an open top, through which the debris fall.” The debris and fluid would exit by falling into the open top of the tray).

	Regarding claim 4, Frey discloses the station of claim 1, further comprising: a sensor for sensing a tool in the interior space (Column 5, lines 57-61 “In one embodiment, the motor is activated by a relay or solid state motor starter, which in turn is activated by a sensor, such as a proximity or photoelectric sensor, which detects the presence of an instrument inside the housing and signals the motor to rotate the brushes.”).

	Regarding claim 5, Frey discloses the station of claim 4, further comprising: a motor (Figure 9 Element 120) configured to rotate the first brush and the second brush (Column 20, lines 57-61 “In some embodiments of the present invention, at least both of the first belt drives and second belt drives 116 are in mechanical communication with a motor 120 which is configured to rotate the belt drives 116 , which in turn causes the belt brushes 114 to move relative to the housing.”), wherein the motor rotates the first brush and the second brush when the sensor senses the tool in the interior space (Column 5, lines 57-61 “In one embodiment, the motor is activated by a relay or solid state motor starter, which in turn is activated by a sensor, such as a proximity or photoelectric sensor, which detects the presence of an instrument inside the housing and signals the motor to rotate the brushes.”).

	Regarding claim 6, Frey discloses the station of claim 4, further comprising: a pump (Figure 11 Element 152), wherein the pump supplies fluid from the fluid source to the interior space via the fluid aperture (Column 21, lines 44-46 “The system preferably comprises at least one pump 152 and tubing 154 interconnecting a fluid cartridge 150 to one or more nozzles 168 , as shown in FIG. 13.”) when the sensor senses the tool in the interior space (Column 21, lines 59-62 “The system may also comprise a sensor 164 which provides a signal to the pump 152 when the sensor detects that the brushes or the interior of the cleaning apparatus does not have adequate moisture.”).
	
	Regarding claim 8, Frey discloses the station of claim 1, wherein the housing further includes a tool aperture cover (Figure 9 Element 112) disposed on the tool aperture (Figure 9 Element 112 covers the opening 111) and movable between an open position and a closed position (Column 21, lines 35-39 “This geometrical configuration permits the user to leave the instrument of other device in the cleaning device while continuing with other tasks. A flap 112 may further be provided to cover the opening 111.” The flap would be moveable from a closed position to an open position to allow the tool to be inserted), the tool aperture cover biased to the closed position (The flap 112 would be biased by gravity into the closed position and would require input from an outside source to open the flap).

	Regarding claim 10, Frey discloses the station of claim 1, wherein the first brush and the second brush rotate in opposite directions (Column 18, lines 31-33 “Referring now to FIGS. 9-14, in some embodiments of the present the cleaning apparatus 100 may comprise two or more counter-rotating belt brushes 114.”).

	


	Regarding claim 11, Frey discloses a tool cleaning station comprising: 
	a housing (Figure 10 Element 110 is a top cover and the exterior walls of Element 100) defining an interior space accessible (See annotated drawing below) via a tool aperture (Figure 10 Element 111), 
	a fluid aperture (Figure 14 Element 168), and a drainage aperture (Figure 12 Element 130 allows the debris and material to fall downward and be collected in the tray); 
	a first brush (See annotated drawing below) rotatably (Column 18, lines 31-33 “Referring now to FIGS. 9-14, in some embodiments of the present the cleaning apparatus 100 may comprise two or more counter-rotating belt brushes 114.”) connected to the housing and extending through the interior space (Column 18, lines 43-48 “In some embodiments of the present invention, each first belt drive 116 may be positioned towards the top end of the housing, each equidistant from a longitudinal centerline that cuts the housing into equal parts, and wherein the rotational axes of both first belt drives 116 are perpendicular to the top surface of the housing.”), the first brush having a first axis (See annotated drawing below. The axis of the first brush extends from the top to the bottom of the housing); and 
	a second brush (See annotated drawing below) rotatably (Column 18, lines 31-33 “Referring now to FIGS. 9-14, in some embodiments of the present the cleaning apparatus 100 may comprise two or more counter-rotating belt brushes 114.”) connected to the housing and extending through the interior space (Column 18, lines 48-55 “In addition, each second belt drive 116 may be positioned towards the bottom end of the housing, each equidistant from the longitudinal centerline that cuts the housing into equal parts, but closer together than the spacing between the two first belt drives 116 , and wherein the rotational axes of both second belt drives 116 are also perpendicular to the top surface of the housing.”), the second brush having a second axis parallel to and offset from the first axis (See annotated drawing below. The axis of the second brush extends from the top to the bottom of the housing and is offset from the first axis).

    PNG
    media_image1.png
    302
    458
    media_image1.png
    Greyscale


	 
	
	Regarding claim 15, Frey discloses the station of claim 11, wherein the housing comprises a tool aperture cover (Figure 9 Element 112) configured to selectively close the tool aperture (Column 21, lines 35-39 “This geometrical configuration permits the user to leave the instrument of other device in the cleaning device while continuing with other tasks. A flap 112 may further be provided to cover the opening 111.” The flap will allow the tool aperture to be selectively closed).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frey in view of Hancock et al. (US20080053480 hereinafter Hancock). 
	
	Regarding claim 7, Frey discloses the station of claim 4, further comprising: a fluid depository (Element 130 is a collection tray that provides a depository for collecting all debris and material removed from the tool) in communication with the interior space via the drainage aperture (As addressed in the rejection of claim 1, the housing comprises a slot of inserting and removing the collection tray. Debris passes through the aperture as it is collected into Element 130), the fluid depository configured to receive spent fluid (The fluid sprayed onto the tool and brushes will drain into the collection tray). 
	Frey fails to disclose a vacuum source configured to apply a suction force to the interior space, and wherein the vacuum source applies the suction force to the interior space via the drainage aperture when the sensor senses the tool in the interior space. 
	Hancock teaches a vacuum source (Paragraph 0018, lines 32-36 “When the debris tray is fully inserted in the front panel 105, the tray forms a seal with the front panel that prevents debris from escaping during the cleaning process. In an alternative embodiment, a small vacuum unit is attached to the burr hog to aid in the removal of debris.”) configured to apply a suction force to the interior space (The vacuum unit would apply suction to the interior space to remove debris), and wherein the vacuum source applies the suction force to the interior space via the drainage aperture (The debris tray provides an aperture to remove the debris and would be obvious to place the vacuum unit there to allow for the debris to be drawn through the drainage aperture) when the sensor senses the tool in the interior space (Frey previously disclosed a sensor that activates the brushes and fluid pump).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Frey to incorporate the teachings of Hancock to provide a vacuum source configured to provide a suction force to the interior space via the drainage aperture when the sensor senses the tool in the interior space. Doing so would  allow the sensor to sense a tool in the interior space and  activate a vacuum source to assist in drawing debris from the interior space through the drainage aperture and aid in cleaning the tool by removing debris as it is brushed loose.


	Regarding claim 14, Frey discloses the station of claim 11, wherein the drainage aperture is in communication with a fluid depository (Element 130 is a tray that provides a depository for collecting all debris and material removed from the tool), the fluid depository configured to receive spent fluid (The fluid sprayed onto the tool and brushes will drain into the collection tray 130).
	Frey fails to disclose a vacuum source, the vacuum source configured to apply a suction force to the interior space, and wherein the vacuum source applies the suction force to the interior space via the drainage aperture when the sensor senses the tool in the interior space.
	Hancock teaches a vacuum source (Paragraph 0018, lines 32-36 “When the debris tray is fully inserted in the front panel 105, the tray forms a seal with the front panel that prevents debris from escaping during the cleaning process. In an alternative embodiment, a small vacuum unit is attached to the burr hog to aid in the removal of debris.”), the vacuum source configured to apply a suction force to the interior space (The vacuum unit would apply suction to the interior space to remove debris), and wherein the vacuum source applies the suction force to the interior space via the drainage aperture (The debris tray provides an aperture to remove the debris and would be obvious to place the vacuum unit there to allow for the debris to be drawn through the drainage aperture) when the sensor senses the tool in the interior space (Frey previously disclosed a sensor that activates the brushes and fluid pump).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Frey to incorporate the teachings of Hancock to provide a vacuum source configured to provide a suction force to the interior space via the drainage aperture when the sensor senses the tool in the interior space. Doing so would  allow the sensor to sense a tool in the interior space and  activate a vacuum source to assist in drawing debris from the interior space through the drainage aperture and aid in cleaning the tool by removing debris as it is brushed loose.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frey in view of Kogure (US20160074912).

	Regarding claim 9, Frey fails to disclose a drive mechanism for opening the tool aperture cover in response to a signal from a sensor.
	Kogure teaches a drive mechanism (Paragraph 0034 “Therefore, if the opening/closing driving section 51 is configured with a motor, the control section 5 only has to control motor speed in order to perform automatic opening/closing control of the cover portion 10 in the predetermined time t. As what the opening/closing driving section 51 is configured with, a cylinder driven by utilizing an electromagnet or pressure of fluid can be given in addition to a motor.”) for opening the tool aperture cover in response to a signal from a sensor (Paragraph 0031 “The cover portion 10 is automatically opened and closed freely relative to an opening 2 k of the cleaning/disinfecting tank 2 by automatic opening/closing control by a control section 5 (see FIG. 2).”).

	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Frey to incorporate the teachings of Kogure to provide a drive mechanism to open the tool aperture cover in response to a signal from a sensor. Doing so would allow a user to open the cover without touching the cover and potentially spreading any material, debris, or other contaminants on the tool or hand of the user.

Claims(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frey. 
	Regarding claim 12, Frey does not explicitly disclose a “predetermined period of time”.  However, because the prior art discloses the rotation of brushes and the pump distributing a range of saline solution at the same time “during the cleaning operation”, and since the sizes of the conduits/connections, the pump capacity, and the desired amount of fluid to be distributed are known, then, a predetermined period of time would be necessarily known.  Example: 1cc/s flow rate would require 5s for 5cc or 50s for 50cc.  
	However, assuming arguendo, applicant disagrees that the prior art discloses the predetermined time, this would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  Again, the prior art discloses the rotation of brushes and the pump distributing a range of saline solution at the same time “during the cleaning operation”, and since the sizes of the conduits/connections, the pump capacity, and the desired amount of fluid to be distributed are known, then determining a predetermined period of time, is a result effective variable.  For example, if too little solution is distributed (i.e. predetermined time too small), the cleaning apparatus may damage the surface to be cleaned due to high friction (i.e. lack of lubrication) between the brushes and the surface to be cleaned.  In addition, if the period of time is too long, then the brushes and the surface to be cleaned will be oversaturated with saline solution, which would be a waste of saline solution, and might cause damages to the surfaces to be cleaned.  Thus, since the general condition of the claim is met (e.g. supplying fluid and concurrently rotating the brushes for the cleaning operation), it would have been obvious to one of ordinary skill in the art to determine by routine experimentation, what would be the predetermined time for operation.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frey in view of Leite (US5438726).

	Regarding claim 13, Frey fails to explicitly disclose wherein a notification is communicated when the predetermined period of time has lapsed. The limitation of “the predetermined period of time” is addressed in the rejection of claim 12, from which claim 13 depends.

	Leite teaches wherein a notification is communicated when the predetermined period of time has lapsed (Column 7, lines 3-10 “When the timer mechanism is turned on or reset via the on/off reset button 28 and a time is displayed on the display screen 26, said time is sequentially adjusted accordingly and displayed on the display screen 26 until the time is expired at which time a signaling means is activated such that an audio signal is emitted via the speaker 30 and/or vibrating means 31 functioning to alert a user when said time limit is reached.” After the predetermined period of time has passed, an audio signal is emitted to provide a notification that the time has expired).

	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Frey to incorporate the teachings of Leite to provide a notification when the predetermined period of time has lapsed. Doing so would allow a user to be notified that the time period has ended and prevent the user from needing to keep track of the time themselves or guess when the period of time is over.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frey in view of Behar (US20040064906).

	Regarding claim 16, Frey discloses the station of claim 11, further comprising a fluid jet nozzle disposed in the fluid aperture (Figure 14 Element 168), the fluid jet nozzle configured to supply a pressurized fluid to the interior space (Column 21, lines 49-56 “The nozzles are preferably positioned at the top of the housing and within the cleaning chamber, such that the fluid is injected into the cleaning apparatus 100 and by gravitational and rotational forces (applied by the brushes rotating in close proximity to the nozzles) passes towards the front or lower portion of the cleaning apparatus 100 and ultimately in contact with an instrument or device in the cleaning apparatus 100 and the brushes 114.”). Frey fails to disclose wherein the fluid jet nozzle is steerable to direct the pressurized fluid.

	Behar teaches wherein the fluid jet nozzle is steerable to direct the pressurized fluid (Paragraph 0039 “While water is mentioned as the fluid introduced into the scrubber through pipes 39, this is for illustrative purposes only and fluids other than water may be pumped into the inlet 40. Additionally, the piping 39 may comprise bendable tubing that diverts fluid flow as the device is opened to reduce spraying of fluids outside the scrubber 20. The user may direct the tubing and a valve may prevent fluid flow when the device is opened.” The user may direct the tubing 39 to steer the fluid flow). 

	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Frey to incorporate the teachings of Behar to provide a steerable fluid jet nozzle to direct the pressurized fluid. Doing so would allow a user to adjust the direction of the pressurized fluid flow to accommodate different shapes or sizes of tools and allow a majority of the fluid to be directed at the tool and brushes.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Biddix et al. (US20020078515) discloses an apparatus for cleaning medical transport boards. Ruelas (US20080163440) discloses a device designed for simplified pre cleaning of instruments used in the medical and dental fields. Goudis (US20170282232) discloses a wire cleaning apparatus for preparing wire for processing by removing residues deposited on the wire during manufacturing, storage, or transportation. O’Connor (US2651065) discloses an invention for washing and sterilizing trays. Brackett (US4912797) discloses a paint brush cleaning device has rotatable motor-driven cleaning rollers which bracket brushes and jet nozzles for upwardly directing cleaning fluid under pressure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ADAM MONTGOMERY whose telephone number is (571)272-6042. The examiner can normally be reached Monday-Friday 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACOB ADAM MONTGOMERY/Examiner, Art Unit 3723                                                                                                                                                                                             

/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723